OPINION

Per Curiam:

Appellant Judith Ann Dawson contends in this appeal that the district judge erroneously granted a motion to modify the parties’ decree of divorce by reducing respondent’s child support obligations from $150 per month per child to $100 per month per child. (The parties have two children, both of whom are in the custody of appellant.)
The reduction in the amount of child support payments was based on changed circumstances of the parties, and was a matter addressed to the sound discretion of the trial court, the exercise of which will not be disturbed on appeal unless clearly abused. Culbertson v. Culbertson, 91 Nev. 230, 533 P.2d 768 (1975); Goodman v. Goodman, 68 Nev. 484, 236 P.2d 305 (1951).
Here, a review of the record indicates that it was within the discretion of the district judge to modify respondent’s child support obligations. Buchanan v. Buchanan, 90 Nev. 209, 523 P.2d 1 (1974).
Accordingly, the judgment is affirmed.